Title: From Alexander Hamilton to James Read, 21 April 1800
From: Hamilton, Alexander
To: Read, James (d. 1813)


          
            Sir,
            NY. April 21st. 1800
          
          It has been communicated to me that Lieutenant Ross remains in this city, while there is no officer to take charge and is not in charge of that part of Captain McClellen’s company which is at Ellis’s island—I would thank you to mention to me — how the fact is, and what the thing has proceeded from
          Capt. Read
        